Citation Nr: 0416303	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently rated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
right foot injury, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a lumbar spine 
disorder to include secondary service connection.  

4.  Entitlement to service connection for a cervical spine 
disorder to include secondary service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from April 1990 to 
July 1991.  His DD-214 does not reflect any service in the 
Persian Gulf.  

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that determined that claims of 
entitlement to secondary service connection for a neck 
condition and for a back condition were not well grounded, 
granted an increased (20 percent) evaluation for residuals of 
a left shoulder injury, and denied an increased rating for 
residuals of a right foot injury.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution. 

The veteran requested a hearing but later withdrew the 
request. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative of any further action that is required 
on their part.


REMAND

The veteran has asserted that lumbar spine and cervical spine 
disorders are related to injuries during active service or 
are secondary to his service-connected left shoulder.  His 
service medical records (SMRs) reflect X-ray evidence of 
spondylolisthesis of L5-S1 at the time that he fractured his 
left clavicle.  Several VA outpatient treatment reports 
mention a compression fracture of the L1 vertebrae that 
occurred subsequent to service.  A private physician has 
related neck and shoulder complaints to previous injury.  

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West 2002).  Therefore, the veteran should be 
examined to determine the nature and etiology of his cervical 
and lumbar spine disorders.

The veteran was last examined by the VA for compensation 
purposes in July and August 1999.  The veteran's 
representative has indicated that current examinations are 
needed.  The Board concurs.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since his discharge from service, which 
have not been previously submitted, to 
include the medical records associated 
with the veteran's post service injury to 
his back. 

3.  The RO should schedule the veteran 
for an examination by an orthopedist to 
determine the current severity of his 
left shoulder and right foot and to 
determine the nature and etiology of any 
cervical and lumbar spine disorder.  The 
examiner should review the claims file in 
conjunction with the examination.  In 
addition to x-rays, any other testing 
deemed necessary should be performed.

The examination should include range of 
motion studies of the all involved 
joints.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups.  Regarding the 
veteran's low back, the examiner is 
requested to indicate whether any 
disability diagnosed is acquired, 
developmental, or congenital.  

Following the examination, the examiner 
should provide opinion as to whether it 
is as likely as not that any low back and 
neck disabilities diagnosed are related 
to military service? If no, whether it is 
as likely as not that that any low back 
and neck disabilities diagnosed were 
caused or are aggravated by the veteran's 
service connected left shoulder and right 
foot disorders?  See Allen v. Brown, 7 
Vet. App. 430 (1995).  The examiner is 
requested to comment on the significance 
of the September 1990 x-rays findings 
relative to the lumbar spine as they 
relate to any current diagnosis.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be furnished to the veteran and to 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




